Per Curiam.
The application of Warner Walter Hill for leave to appeal from an order of Judge Shirley B. Jones, sitting in the Criminal Court of Baltimore, denying relief prayed in the applicant’s first petition under the Uniform Post Conviction Procedure Act is denied for the reasons stated in the memorandum opinion of Judge Jones.
We note, however, that Judge Jones stated: “In order to obtain relief under the complaint of incompetency of counsel, it must be established that counsel’s representation was so inadequate as to amount to a farce and no representation at all,” citing Waller v. Director, 244 Md. 229. This Court said, in Green v. Warden, 3 Md. App. 266, 269:
“Although this was the former rule in Maryland, the Court of Appeals has expanded this rule in Slater v. *634Warden, 241 Md. 668, so as to give a more comprehensive definition to that rule. The more preferable rule now is that counsel is incompetent when under all the circumstances of the particular case the petitioner has not been afforded ‘a genuine and effective representation’. Turner v. State, 303 F. 2d 507 (4th Cir. 1962); Turner v. State, 318 F. 2d 852 (4th Cir. 1963); Slater v. Warden, supra; Jones v. Warden, 244 Md. 720; Nash v. Warden, 243 Md. 700. This is the rule that is now being followed by the Maryland Court of Special Appeals. Groh v. Warden, 1 Md. App. 674; Charles v. State, 1 Md. App. 222; Norris v. Warden, 1 Md. App. 69; Cherrix v. Warden, 1 Md. App. 65”.
Even under this more comprehensive rule, we do not find, on the record before us, that the trial counsel for the applicant was incompetent.

Application denied.